Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made and entered into as of
March 2, 2014, by and among American Superconductor Corporation, a Delaware
corporation (the “Company”), and the holder identified on the signature page
hereto (the “Noteholder”). The Company and the Noteholder are sometimes
collectively referred to in this Agreement as the “Parties” and individually as
a “Party.”

WHEREAS, the Noteholder is the holder of the Senior Convertible Note, issued by
the Company to the Noteholder on December 20, 2012, in the principal amount as
of such date of U.S.$24,616,919.39 (the “Note”) , a copy of which is filed as
Exhibit 4.1 to the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended December 31, 2012 filed with the Securities and Exchange
Commission on February 11, 2013;

WHEREAS, the Noteholder wishes to exchange the Note for 6,627,267 shares (the
“Exchange Shares”) of the Company’s common stock, par value $0.01 per share, it
being understood, for the avoidance of doubt, that such payment is in full
satisfaction of all amounts otherwise owed to the Noteholder with respect to the
Note, including for accrued interest on the Note;

WHEREAS, the Noteholder is the holder of the Series A-2 Warrant to Purchase
Common Stock issued by the Company to the Noteholder on October 9, 2013 (the
“Warrant”), a copy of which is filed as Exhibit 4.1 to the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2013 filed with
the Securities and Exchange Commission on November 12, 2013; and

WHEREAS, the Company wishes to issue the Exchange Shares in exchange for the
Note upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the Parties agree as follows:

SECTION 1. Exchange of Note.

1.1 The Exchange. On and subject to the terms and conditions set forth in this
Agreement, on the Closing Date (as defined below), the Company will, in exchange
and as full consideration for the Note, issue the Exchange Shares.

1.2 Closing. The closing of the transactions contemplated hereunder (the
“Closing”) will take place on any day on or prior to March 5, 2014 as determined
by the Company (the date of the Closing, the “Closing Date”). At the Closing,
the Company will deliver to the Noteholder the Exchange Shares free of
restricted legend through the facilities of The Depository Trust Company via
book-entry delivery to account number MLI GEF CVI 2U S01600, transaction code
number 5198, and upon such delivery of the Exchange Shares, the Note shall be
cancelled without further action by the Parties.

SECTION 2. Representations and Warranties of the Company. The Company represents
and warrants to the Noteholder that the following statements are true and
correct as of the date of this Agreement and will be true and correct as of the
Closing Date.



--------------------------------------------------------------------------------

2.1 Organization. The Company is duly organized and validly existing and in good
standing under the laws of the State of Delaware, and has the requisite power
and authorization to own its properties and to carry on its business as now
being conducted and as presently proposed to be conducted.

2.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby have been duly authorized
by the Company. This Agreement has been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

2.3 Validity of Shares; Listing. When issued and delivered in accordance with
this Agreement, the Exchange Shares to be delivered under this Agreement
(i) will be validly issued, fully paid and nonassessable and (ii) assuming the
accuracy of the representations and warranties of the Noteholder in Section 3
below, be freely tradeable and not subject to any transfer restrictions.
Assuming the accuracy of the representations and warranties of the Noteholder in
Section 3 below, the Exchange Shares are being exchanged for the Note pursuant
to, and in compliance with, Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

2.4 Exchange Act Filings. The Company has filed all required reports under
Section 13 and 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as applicable, during the 12 months preceding the date hereof.

2.5 Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Noteholder or its agent or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement. The Company understands and confirms that the Noteholder will rely on
the foregoing representations in effecting transactions in securities of the
Company. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or before the date hereof or announcement by the Company but which has not been
so publicly announced or disclosed.

2.6 Broker’s Fees. Neither the Company nor any of its officers or directors has
retained or authorized any agent, investment banker, broker, finder or other
intermediary to act on behalf of the Company or incurred any liability for any
banker’s, broker’s or finder’s fees or commissions or similar fee directly or
indirectly in connection with the transactions contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties of the Noteholder. The Noteholder
hereby represents and warrants to the Company that the following statements are
complete and accurate as of the date of this Agreement and will be complete and
accurate as of the Closing Date:

3.1 Authorization and Binding Obligation. The Noteholder has the requisite power
and authority to enter into and perform its obligations under this Agreement.
The execution and delivery of this Agreement and the consummation by the
Noteholder of the transactions contemplated hereby and thereby has been duly
authorized by the Noteholder. This Agreement has been duly executed and
delivered by the Noteholder and constitute the legal, valid and binding
obligations of the Noteholder enforceable against the Noteholder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

3.2 Ownership. The Noteholder is the sole beneficial owner of the aggregate
principal amount and any and all accrued and unpaid interest thereon, as the
case may be, of the Note, such Note is owned free and clear of all liens and
other claims, encumbrances or restrictions on sale of any sort whatsoever, and
upon the occurrence of the Closing hereunder, the Company shall acquire sole
beneficial ownership of the Note, free and clear of all liens and other claims,
encumbrances or restrictions on sale of any sort whatsoever arising from or
through the Noteholder. To the knowledge of the Noteholder, no proceedings
relating to the Noteholder are pending or threatened before any court,
arbitrator or administrative or governmental body that would adversely affect
the Noteholder’s right to transfer the Note to the Company.

3.3 Accredited Investor; Not an Affiliate; Investment. The Noteholder is an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
under the Securities Act). The Noteholder is not now, has not been during the 90
days immediately before the date hereof Closing Date and will not be during the
90 days immediately before the Closing Date, an officer, director or more than
10% stockholder of the Company and in any other way an “affiliate” of the
Company (as that term is defined in Rule 144(a)(1) under the Securities Act).
Upon, and giving effect to, the issuance of the Exchange Shares, the Noteholder
shall not beneficially own more than 10% of the outstanding shares of the
Company’s common stock. The Noteholder is knowledgeable, sophisticated and
experienced in business and financial matters and has previously invested in
securities similar to the Exchange Shares. The Noteholder is able to bear the
economic risk of its investment in the Exchange Shares and is presently able to
afford the complete loss of such investment and has been afforded access to
information about the Company and its financial condition, results of
operations, business, property and management sufficient to enable the
Noteholder to evaluate its investment in the Exchange Shares. The Noteholder has
made an independent decision to exchange the Note based on the information
available to the Noteholder, which it has determined is adequate for that
purpose. The Noteholder acknowledges that it has independently made its own
analysis and decision to sell the Note without reliance upon the Company and
based on such information as it has deemed appropriate in its independent
judgment. The Noteholder has not relied on any information (in any form, whether
written or oral, including any representation or warranty of the Company)
furnished by the Company or on the Company’s behalf in making that decision
(other than the representations of the Company expressly set forth herein). The
Noteholder further acknowledges that it has not relied on the Company or the
Company’s representatives for any tax advice related to the transactions
contemplated hereunder and that the Noteholder has consulted with its own tax
advisor with respect to the application of the United States Federal income tax
laws to its particular situation as well as any tax

 

3



--------------------------------------------------------------------------------

consequences of the exchange of the Note for the Exchange Shares and the
ownership and disposition of the Exchange Shares. Neither the Company nor its
affiliates, respective officers, employees, agents or controlling persons have
provided any investment advice or rendered any opinion to the Noteholder as to
whether the exchange of the Note for the Exchange Shares is prudent or suitable.

3.4 Broker’s Fees. Neither the Noteholder nor any of its officers or directors
or persons serving in a similar capacity has retained or authorized any
investment banker, broker, finder or other intermediary to act on behalf of the
Noteholder or incurred any liability for any banker’s, broker’s or finder’s fees
or commissions in connection with the transactions contemplated by this
Agreement.

SECTION 4. Warrant. The Parties agree, solely with respect to issuances or
deemed issuances of shares of Common Stock of the Company under the At Market
Issuance Sales Agreement, dated November 15, 2013, between the Company and MLV &
Co. LLC or any other “at-the-market” or similar arrangement pursuant to which
the Company issues Common Stock (an “ATM Facility”), but specifically excluding
any “equity line of credit” or other similar arrangement, that no reduction in
the Exercise Price (as defined in the Warrant) shall be required under Section 2
of the Warrant in the event of any issuance or sale, or deemed issuance or sale,
of shares of Common Stock (as defined in the Warrant) on any calendar day,
unless the reduction in the Exercise Price (as defined in the Warrant) caused by
such issuance, together with all other such issuances and sales on such calendar
day, calculated on an aggregate basis in accordance with Section 2(b) of the
Warrant, is at least $.01. For purposes of Section 2 of the Warrant, any
issuance or sale, or deemed issuance or sale, of shares of Common Stock on a
calendar day under an ATM Facility shall not be aggregated with any such
issuance or sale on any other calendar day.

SECTION 5. Miscellaneous.

5.1 Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the first (1st) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
the material terms of the transactions contemplated by this Agreement in the
form required by the Exchange Act (the “8-K Filing”). From and after the
issuance of the 8-K Filing, the Company shall have disclosed all material,
non-public information delivered to the Noteholder by the Company or any of its
officers, directors, employees or agents in connection with the transactions
contemplated by this Agreement.

5.2 Further Assurances. The Noteholder agrees to deliver the original Note to
the Company on or prior to March 7, 2013. The Noteholder agrees to provide the
Company two duly completed Internal Revenue Service Form W-9 or W-8, as
applicable, together with any required attachments, promptly after the execution
of this Agreement. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement or the
transactions contemplated hereby, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as the other Party may reasonably request.

5.3 Counterparts. This Agreement may be executed simultaneously in counterparts
(including by means of facsimile or other electronic transmission), any one of
which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same Agreement.

 

4



--------------------------------------------------------------------------------

5.4 Descriptive Headings; Interpretation. The headings and captions used in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized terms used in any
Schedule attached hereto and not otherwise defined therein shall have the
meanings set forth in this Agreement. The use of the word “including” herein
shall mean “including without limitation.” The Parties intend that each
representation, warranty and covenant contained herein shall have independent
significance.

5.5 Entire Agreement. This Agreement and the agreements and documents referred
to herein contain the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, relating to such subject matter in any
way.

5.6 Amendment. This Agreement may be amended, modified or supplemented but only
in writing (including a writing evidenced by a facsimile transmission) signed by
the Party against which enforcement is sought.

5.7 Expenses. Each Party will bear its own expenses in connection with the
transactions contemplated hereby.

5.8 APPLICABLE LAW; WAIVER OF JURY TRIAL; THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE PARTIES
HERETO AGREE TO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE ARISING FROM OR
RELATED TO THIS AGREEMENT.

5.9 Submission to Jurisdiction. Each Party agrees that any suit, action or
proceeding bought by it against the other Party arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in any
state or federal court in The City of New York, New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.

5.10 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be sent to the Company and the Noteholder at the addresses set
forth below:

To the Company:

American Superconductor Corporation

64 Jackson Road

Devens, MA 01434

Telephone: (978) 842-3539

Facsimile: (978) 842-3530

Attention: General Counsel

 

5



--------------------------------------------------------------------------------

To the Noteholder:

Capital Ventures International

c/o Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

Telephone: (415) 403-6500

Facsimile: (415) 403-6525

Attention: Martin Kobinger, Investment Manager

5.11 No Construction Against Draftsperson. The Parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.

5.12 Release; Termination. Effective upon the Closing: (a) each of the Parties
releases and discharges the other Party from any and all claims such Party may
have, now or in the future, arising out of or related to the Note, including
under the Securities Purchase Agreement (the “SPA”), dated as of April 4, 2012,
between the Parties, the Amendment and Exchange Agreement, dated as of
December 20, 2012, between the Parties, the Second Amendment and Warrant
Exchange Agreement, dated as of October 9, 2013, between the Parties, and the
Registration Rights Agreement (the “RRA”), dated as of April 4, 2012, between
the Parties, (b) Section 4 of the SPA is terminated and shall have no further
force or effect, (c) the RRA is terminated in its entirety and shall have no
further force or effect and (d) all obligations under the Note and all
indebtedness under the Note shall have been satisfied in full without any
further action by the Parties. The Noteholder agrees to take such actions and
execute such documents, at the Company’s expense, as the Company may reasonably
request to evidence the release, discharge, termination and satisfaction of the
documents and obligations, as applicable, under this Section 5.12.

(Signatures on next page)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Exchange Agreement as of the
date first written above.

 

COMPANY: AMERICAN SUPERCONDUCTOR CORPORATION By:  

/s/ DAVID A. HENRY

Name:   David A. Henry Title:   SVP, CFO NOTEHOLDER: CAPITAL VENTURES
INTERNATIONAL By:   Heights Capital Management,   the authorized agent By:  

/s/ MARTIN KOBINGER

Name:   Martin Kobinger Title:   Investment Manager